Citation Nr: 0835002	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO. 04-37 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the service connection claim for a skin disorder.

2. Whether new and material evidence has been received to 
reopen the service connection claim for low back pain.

3. Whether new and material evidence has been received to 
reopen the service connection claim for hepatitis C.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from May 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a hearing at the RO in May 
2006. This matter was previously before the Board and was 
remanded in June 2007.


FINDINGS OF FACT

1. By rating decision in August 2001, the RO denied the 
veteran's service connection claims for a skin disorder, low 
back pain, and hepatitis C; the veteran did not perfect an 
appeal from that determination.

2. Evidence received since the August 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
skin disorder claim, and by itself or when considered with 
previous evidence of record does not relate to an 
unestablished fact necessary to substantiate the claim. 

3. Evidence received since the August 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
low back pain claim, and by itself or when considered with 
previous evidence of record does not relate to an 
unestablished fact necessary to substantiate the claim. 

4. Evidence received since the August 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
hepatitis C claim, and by itself or when considered with 
previous evidence of record does not relate to an 
unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1. The August 2001 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a skin disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 

3. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
low back pain. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 

4. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
hepatitis C. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In April 2003, February 2004, March 2006, and June 2007 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating, earlier effective date, and new 
and material evidence claims (including notice in the June 
2007 letter of the bases of the prior denials for service 
connection). These letters also advised the veteran of what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

All the notice was not provided until after the rating 
decision on appeal was issued. However, the veteran was not 
prejudiced from this timing error because the veteran's 
claims were readjudicated in the May 2008 supplemental 
statement of the case after he received appropriate VCAA 
notice in the June 2007 VCAA letter. Moreover, after 
receiving appropriate notice in June 2007, the veteran 
corresponded with the RO in July 2007 and stated that he had 
no additional evidence to submit in connection with his 
claims. Thus, the Board finds that the essential fairness of 
the adjudication process was not affected by the VCAA timing 
error. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records and 
VA treatment records. As the salient issue is whether or not 
new and material evidence has been submitted, the Board finds 
that it is not necessary to afford the veteran a VA 
examination in order to develop his claims. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.

The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

In an August 2001 rating decision, the veteran's claims of 
entitlement to service connection claim for a skin disorder, 
low back pain, and hepatitis C were denied. The veteran was 
notified of the denials, but he did not perfect a timely 
appeal.

The veteran did file a timely notice of disagreement and the 
RO issued a statement of the case (SOC) in May 2002 and a 
supplemental statement of the case (SSOC) in July 2002, but 
the veteran did not file a substantive appeal until November 
2002. The Board finds that the veteran's November 2002 
substantive appeal was not timely. In order to be timely, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever ends later. 
38 C.F.R. § 20.302(b). In situations where the agency of 
original jurisdiction issues an SSOC in response to 
additional evidence submitted within one year of the date of 
mailing of the notification of the determination being 
appealed, the time to submit a substantive appeal shall end 
not sooner than 60 days after such SSOC is mailed to the 
appellant. 38 C.F.R. § 20.302(b)(2). 

In the instant case, the November 2002 substantive appeal was 
filed more than one year after the August 2001 rating 
decision and more than 60 days after both the May 2002 SOC 
and the July 2002 SSOC. As such, the November 2002 
substantive appeal was not timely and the veteran did not 
perfect an appeal of the August 2001 rating decision. Because 
the veteran did not perfect an appeal of the August 2001 
rating decision, it became final. 38 U.S.C.A. § 7105(c). 
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured. 38 U.S.C.A. § 5108. A November 2002 
written communication from the veteran was interpreted by the 
RO as a claim to reopen. When a claim to reopen is presented 
under section 5108, VA must first determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the August 2001 
rating decision included service medical records, VA 
treatment records, VA examination reports and private medical 
records. Although these records documented in-service skin 
and back complaints and current skin and back complaints, 
there was no competent evidence suggesting the veteran's 
current skin and back disabilities were related to his active 
duty service period. Additionally, although the evidence 
showed the veteran had a current diagnosis of hepatitis C, 
there was no competent medical evidence suggesting it was 
related to the veteran's period of active duty service. As 
such, the claims were denied by the RO based on lack of 
evidence of a nexus between the veteran's current 
disabilities and his active duty service period. 

Evidence received since the August 2001 rating decision 
includes VA treatment records, private medical records, and 
private and VA examination reports. This evidence is all new 
as it was not of record at the time of the August 2001 rating 
decision. 

Nevertheless, none of the new evidence is material as it does 
not tend to show that the veteran's current skin, back and 
hepatitis C disabilities are etiologically related to his 
active duty service. The new documents are void of any 
competent evidence relating the veteran's current skin, back 
and hepatitis C disabilities to the veteran's active duty 
service period. As such, the new evidence does not raise a 
reasonable possibility of substantiating the veteran's 
claims.

The Board has considered the veteran's statements and 
testimony at the May 2006 RO hearing. However, because of the 
prior final decision, the Board's threshold analysis must be 
whether new and material evidence has been received to reopen 
his claims. For the reasons discussed above, the Board is 
unable to find any new evidence that raises a reasonable 
possibility of substantiating his claims of entitlement to 
service connection. As such, the evidence received since the 
August 2001 rating decision is not new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claims.


ORDER

New and material evidence has not been received to reopen the 
service connection claim for a skin disorder.

New and material evidence has not been received to reopen the 
service connection claim for low back pain.

New and material evidence has not been received to reopen the 
service connection claim for hepatitis C.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


